
	
		I
		112th CONGRESS
		1st Session
		H. R. 3183
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mr. Yarmuth
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XXVII of the Public Health Service Act to
		  exempt licensed independent insurance producer remuneration from the medical
		  loss ratio.
	
	
		1.Exempting licensed
			 independent insurance producer remuneration from the medical loss
			 ratio
			(a)In
			 generalSection 2718 of the
			 Public Health Service Act (42 U.S.C. 300gg et seq.), as inserted by section
			 1001 and amended by section 10101(f) of the Patient Protection and Affordable
			 Care Act (Public Law 111–148), is amended—
				(1)in subsection
			 (a)(3), by inserting , remuneration paid for licensed independent
			 insurance producers, after State taxes;
				(2)in subsection (b)(1)(A), in the matter
			 preceding clause (i), by inserting , remuneration paid for licensed
			 independent insurance producers, after State
			 taxes;
				(3)in subsection
			 (b)(1)(B), by inserting , remuneration paid for licensed independent
			 insurance producers, after State taxes; and
				(4)by adding at the
			 end the following new subsection:
					
						(f)Independent
				insurance producer, remuneration definedFor purposes of this section:
							(1)The term independent insurance
				producer means an insurance agent or broker, insurance consultant,
				benefit specialist, limited insurance representative, and any other person
				required to be licensed under the laws of the particular State to sell,
				solicit, negotiate, service, effect, procure, renew or bind policies of
				insurance coverage or offer advice, counsel, opinions, or services related to
				insurance.
							(2)The term
				remuneration means compensation paid by or accrued from an
				insurance issuer or health plan for services rendered under contractual
				agreement which may include fees, commissions, or
				rebates.
							.
				(b)RegulationsNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 of Health and Human Services shall amend any applicable regulations so as to
			 take the amendments made by subsection (a) into account.
			
